Lanzinger, J.,
concurring.
{¶ 15} As we noted in State v. Boykin, 138 Ohio St.3d 97, 2013-Ohio-4582, 4 ■ N.E.3d 980, ¶ 11:
The sealing of a criminal record, also known as expungement, see State v. Pariag, 137 Ohio St.3d 81, 2013-Ohio-4010, 998 N.E.2d 401, ¶ 11, is an “act of grace created by the state.” State v. Hamilton, 75 Ohio St.3d 636, 639, 665 N.E.2d 669 (1996). It should be granted only when all requirements for eligibility are met, because it is a “privilege, not a right.” State v. Futrall, 123 Ohio St.3d 498, 2009-Ohio-5590, 918 N.E.2d 497, ¶ 6.
{¶ 16} Unfortunately for J.M., at the time of his conviction and sentence for failing to register a motor vehicle in 2013, that offense was a fourth-degree misdemeanor. R.C. 2953.31(A) does not include violations of R.C. 4503.11(A) as exceptions to the prior-conviction rule, and so J.M. is ineligible for sealing of his record.
{¶ 17} Effective July 1, 2015, however, failing to register a motor vehicle is merely a minor misdemeanor, R.C. 4503.11(D), and therefore will not count as a conviction when determining the eligible-offender status of an applicant convicted on or after that date. See R.C. 2953.31(A) (“a conviction for a minor misdemean- or * * * is not a conviction”).
{¶ 18} I concur in the court’s judgment because J.M. has not met the General Assembly’s test to be eligible to have his felony conviction expunged.
O’Neill, J., concurs in the foregoing opinion.